Citation Nr: 0334034	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  00-03 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to an effective date earlier than May 
17, 1982, for the grant of a 100 percent evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied an earlier effective 
date for the grant of a 100 percent evaluation for 
schizophrenia.

The veteran relocated and jurisdiction of his claim was 
assumed by the RO in Los Angeles, California.

REMAND

In the October 1999 rating decision on appeal, the RO 
confirmed the prior denials of entitlement to an earlier 
effective date for the grant of a 100 percent evaluation for 
schizophrenia.  In a May 2002 decision, the Board determined 
that new and material evidence had not been received to 
reopen the claim for entitlement to an effective date earlier 
than May 17, 1982, for the grant of a 100 percent evaluation 
for schizophrenia.

The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In June 2003, 
the veteran and the Secretary of VA (the parties) filed a 
joint motion to vacate the May 2002 decision and remand the 
case, asserting that the Board had not provided an adequate 
discussion regarding the notice requirements of 38 U.S.C. 
§ 5103(a), as they pertain to the veteran's claim, as 
required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the 
joint motion that same month.  The case has been returned to 
the Board for further appellate review.

In the joint motion for remand, the parties noted that 
section 5103(a), title 38, U.S. Code, as amended by the VCAA, 
provides the following: 

Upon receipt of a complete or 
substantially complete application, the 
Secretary shall notify the claimant and 
the claimant's representative, if any, of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claim.  As part of that 
notice, the Secretary shall indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant and which portion, if any, 
the Secretary, in accordance with section 
5103A of this title and any other 
applicable provisions of law, will 
attempt to obtain on behalf of the 
claimant.

38 U.S.C. § 5103(a).  

In this case, the veteran has not been provided with the 
evidence necessary to substantiate his claim and which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  See Charles v. Principi, 16 Vet. App. 370, 373-74; 
see generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, this claim must be remanded for compliance 
with the statute.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran 
with the notice requirements of the VCAA, 
to include notifying him and his 
representative of any information, and 
any medical or lay evidence, not 
previously provided to the Secretary that 
is necessary to substantiate the claim 
for whether new and material evidence has 
been received to reopen a claim for 
entitlement to an effective date earlier 
than May 17, 1982, for the grant of a 
100 percent evaluation for schizophrenia 
and informing him of which information 
and evidence he was to provide to VA and 
which information and evidence VA would 
attempt to obtain on his behalf.  
Additionally, the RO must review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures. 

The veteran has the right to submit additional 
evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


